DETAILED ACTION
	This Office action is responsive to the Applicant’s communication filed 05 February 2021. In view of this communication, claims 1-20 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Oh et al. (US 2017/0162821 A1), hereinafter referred to as Oh et al.
Regarding claim 1, Oh et al. teaches an electronic device (310), comprising (Oh et al. Fig. 4, 5A, 5B, 6; paragraph 74: flexible display panel 310)
A base, comprising an active area (313) and a peripheral area (314); (Oh et al. Fig. 4, 5A, 5B, 6; paragraph 75: substrate 311 has active area 313 and inactive (peripheral) area 314)
A flexible substrate (315), disposed on the base, and located in the peripheral area (314), and; (Oh et al. Fig. 4, 5A, 5B, 6; paragraph 77: inactive (peripheral) area 314 may include bending area 315)
A plurality of wires, disposed on the base and the flexible substrate, (Oh et al. Fig. 4, 5A, 5B, 6; paragraph 92: deformation unit 320 in bending area 315 of flexible substrate 314 may include wires)
(Oh et al. Fig. 4, 5A, 5B, 6; paragraph 92: wires may extend from active area 313 onto deformation units 320; therefore, deformation units 320 are located between wires and base)
Regarding claim 8, Oh et al. teaches the electronic device (310) according to claim 1 (see above), wherein the flexible substrate (314) comprises a frame portion (314) and an extension portion (315), (Oh et al. Figs. 4, 5A, 5B, 6; flexible substrate 314 has a bending area 315 and non-bending area)
the frame portion (314) partially overlaps the peripheral area (311), (Oh et al. Figs. 4, 5A, 5B, 6; paragraph 75: flexible substrate 314 is mounted on peripheral area of substrate 311)
the extension portion (315) is connected to the frame portion (314), (Oh et al. Figs. 4, 5A, 5B, 6: Flexible substrate 314 is connected to bending area 315)
the frame portion (314) is adjacent to the active area (313), (Oh et al. Figs. 4, 5A, 5B, 6; paragraph 77: Inactive area 314 surrounds active area 313)
and the extension portion (315) comprises a plurality of first blocks (320). (Oh et al. Figs. 4, 5A, 5B, 6; paragraph 79: the bending area 315 may include a deformation unit 320)
Regarding claim 9, Oh et al. teaches the electronic device (310) according to claim 8, wherein the frame portion (314) comprises a plurality of second blocks (324) , and the plurality of second blocks (324) of the frame portion are disposed correspondingly to the plurality of first blocks (323) of the extension portion (Oh et al. Figs. 4, 5A, 5B, 6; paragraph 82: the first unit deformable portions may include a bottom portion 323 and a top portion 324, positioned away from the edge; paragraph 86: BL1R may be movable such that only bottom portion bends)
Regarding claim 11, Oh et al. teaches the electronic device (310) according to claim 1 (see above), wherein the flexible substrate (314) comprises a frame portion (314) and an extension portion (315), (Oh et al. Figs. 4, 5A, 5B, 6; flexible substrate 314 has a bending area 315 and non-bending area)
the frame portion (314) partially overlaps the peripheral area (311), (Oh et al. Figs. 4, 5A, 5B, 6; paragraph 75: flexible substrate 314 is mounted on peripheral area of substrate 311)
(Oh et al. Figs. 4, 5A, 5B, 6: Flexible substrate 314 is connected to bending area 315)
the frame portion (314) surrounds the active area (313), (Oh et al. Figs. 4, 5A, 5B, 6; paragraph 77: Inactive area 314 surrounds active area 313)
Regarding claim 12, Oh et al. teaches the electronic device (310) according to claim 1 (see above), wherein the flexible substrate (314) comprises a frame portion (314) and an extension portion (315), (Oh et al. Figs. 4, 5A, 5B, 6; flexible substrate 314 has a bending area 315 and non-bending area)
the frame portion (314) partially overlaps the peripheral area (311), (Oh et al. Figs. 4, 5A, 5B, 6; paragraph 75: flexible substrate 314 is mounted on peripheral area of substrate 311)
the extension portion (315) is connected to the frame portion (314), (Oh et al. Figs. 4, 5A, 5B, 6: Flexible substrate 314 is connected to bending area 315)
	the extension portion (315) extends beyond an edge of the base (311) (Oh et al. Figure 4: bending area 315 extends beyond an edge of the base 311)
Regarding claim 13, Oh et al. teaches the electronic device (310) of claim 12 (see above), wherein the extension portion (315) is folded to a back side of the base (Oh et al. Figure 3: bending area 315 may be folded onto the back side)
Regarding claim 14, Oh et al. teaches the electronic device (310) of claim 12 (see above), wherein the extension portion (315) is foldable and fixed to a lateral side (363) of the base. (Oh et al. Paragraph 79: the flexible substrate may be folded in a vertical direction; Figure 3, paragraph 66: there may not be a gap “g” so that the bend area 315 is affixed to the side surface 363)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Watanabe (US 2012/0292085 A1), hereinafter referred to as Watanabe.
Regarding claim 2, Oh et al. teaches the electronic device (310) of claim 1 (see above), but does not teach the plurality of wires are mane in a same layer as any of a scan line, a common line, a data line, or a touch line.
	Watanabe does teach the plurality of wires (14) are mane in a same layer as any of a scan line, a common line, a data line (12), or a touch line. (Watanabe Figure 1B: wiring 14 is coplanar with signal transmission circuit 12)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wires of Oh et al. with coplanar signal wires as taught by Watanabe to enable a high-density package (Watanabe “Background”).
Regarding claim 3, Oh et al. teaches the electronic device (310) of claim 1 (see above), but does not teach that an insulating layer is located between the flexible substrate and the plurality of wires.
	Watanabe does teach that an insulating layer (21) is located between the flexible substrate (1) and the plurality of wires (23). (Watanabe Figure 1B: conductors 23 separated from circuits 12 and 14 on flexible substrate 1 by insulating layer 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insulate the wiring of Oh et al. as taught by Watanabe to reduce crosstalk between the wires on the upper surface of the insulation and the wires that are mounted directly on the flexible substrate. (Watanabe “Advantage” – electromagnetic interference is prevented by the proposed design)
Regarding claim 4, Oh et al. teaches the electronic device (310) of claim 1 (see above), but does not teach a part of the plurality of wires in the active area and a part of the plurality of wires in the peripheral area belong to different conductive layers when the plurality of wires extends from the active area to the peripheral area.
Watanabe does teach a part of the plurality of wires in the active area and a part of the plurality of wires in the peripheral area belong to different conductive layers (1, 23) when the plurality of wires extends from the active area to the peripheral area. (Watanabe Fig. 1D: a via 31 connects central wires 12, 14 to other conductive layers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of Oh et al. with a via and multiple conductive layers as taught by Watanabe because this structural arrangement would enable multiple circuits on the same package, increasing the density of the package (Watanabe paragraph 9)
Regarding claim 15, Oh et al. teaches the electronic device according to claim 1 (see above), further comprising at least one insulating layer (312), wherein the at least one insulating layer (312) is disposed on the base (313) but does not teach that the insulating layer (312) is disposed on a part of the flexible substrate (314). (Oh et al. paragraph 74: encapsulating layer 312 can comprise TFE, which is insulating, encapsulating layer 312 may cover active area 313)
Watanabe et al. does teach that the insulating layer is disposed on the flexible substrate. (Watanabe Figure 1B: insulating layer 21 is disposed on the flexible substrate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insulate the flexible substrate of Oh et al. as taught by Watanabe in order to reduce crosstalk/interference in the flexible portions of Oh et al.’s substrate (Watanabe “Advantage” – electromagnetic interference is prevented by the proposed design).
Regarding claim 16, Oh et al. in view of Watanabe as applied to claim 15 above teaches the electronic device of claim 15, wherein the flexible substrate (314) comprises a frame portion (314) and an extension portion (315), (Oh et al. Figs. 4, 5A, 5B, 6; flexible substrate 314 has a bending area 315 and non-bending area)
the frame portion (314) partially overlaps the peripheral area (311), (Oh et al. Figs. 4, 5A, 5B, 6; paragraph 75: flexible substrate 314 is mounted on peripheral area of substrate 311)
the extension portion (315) is connected to the frame portion (314), (Oh et al. Figs. 4, 5A, 5B, 6: Flexible substrate 314 is connected to bending area 315)
and the at least one insulating layer (21) extends from the active area to the frame portion in the peripheral area. (Oh et al. in view of Watanabe as applied to claim 15 teaches that the wires of Oh et al., which proceed from the active area to the extension portion, are insulated; therefore, the at least one insulation layer 21 as taught by Watanabe proceeds from the active area to the extension area)
Regarding claim 17, Oh et al. in view of Watanabe as applied to claim 15 above teaches the electronic device of claim 15, wherein the at least one insulating layer (21) further extends to the extension portion (Oh et al. in view of Watanabe as applied to claim 15 teaches that the wires of Oh et al., which proceed from the active area to the extension portion, are insulated; therefore, the at least one insulation layer 21 as taught by Watanabe proceeds from the active area to the extension area)
Regarding claim 18, Oh et al. teaches the electronic device (310) of claim 14 (see above), but does not teach that the wires are located between two insulating layers. 
Watanabe does teach that the wires (12, 14) are located between two insulating layers (11, 21) (Watanabe Figure 1B: wires of substrate are encapsulated between the two insulating layers 11, 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insulate the wires between two layers of insulation in order to reduce crosstalk/interference in the flexible portions of Oh et al.’s substrate (Watanabe “Advantage” – electromagnetic interference is prevented by the proposed design).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Umemoto (WO 2013/183709 A1), hereinafter referred to as Umemoto.
Regarding claim 5, Oh et al. teaches the electronic device (310) according to claim 1 (see above), wherein the flexible substrate (314) comprises a frame portion (314) and an extension portion (315), (Oh et al. Figs. 4, 5A, 5B, 6; flexible substrate 314 has a bending area 315 and non-bending area)
the frame portion (314) partially overlaps the peripheral area (311), (Oh et al. Figs. 4, 5A, 5B, 6; paragraph 75: flexible substrate 314 is mounted on peripheral area of substrate 311)
the extension portion (315) is connected to the frame portion (314), (Oh et al. Figs. 4, 5A, 5B, 6: Flexible substrate 314 is connected to bending area 315)
the plurality of wires extend from the frame portion to the extension portion (Oh et al. Fig. 4, 5A, 5B, 6; paragraph 92: wires may extend from active area 313 onto deformation units 320; deformation units 320 are in bending region 315)
Oh et al. does not teach that the pitch of the plurality of wires on the frame portion is equal to a pitch of the plurality of wires in the peripheral area. Umemoto does teach that the pitch of the plurality of wires on the frame portion is equal to a pitch of the plurality of wires in the peripheral area. (Abstract: wires of pattern 12a extend horizontally at constant pitch)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wires of Oh et al. with a constant pitch as taught by Umemoto because such a pattern can be formed easily at a low cost (Umemoto – Abstract)
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Ha et al. (US 2017/0170255 A1), hereinafter referred to as Ha et al.
Regarding claim 6, Oh et al. teaches the electronic device (310) according to claim 1 (see above), wherein the flexible substrate (314) comprises a frame portion (314) and an extension portion (315), (Oh et al. Figs. 4, 5A, 5B, 6; flexible substrate 314 has a bending area 315 and non-bending area)
the frame portion (314) partially overlaps the peripheral area (311), (Oh et al. Figs. 4, 5A, 5B, 6; paragraph 75: flexible substrate 314 is mounted on peripheral area of substrate 311)
the extension portion (315) is connected to the frame portion (314), (Oh et al. Figs. 4, 5A, 5B, 6: Flexible substrate 314 is connected to bending area 315)
the plurality of wires extend from the frame portion to the extension portion (Oh et al. Fig. 4, 5A, 5B, 6; paragraph 92: wires may extend from active area 313 onto deformation units 320; deformation units 320 are in bending region 315)
Oh et al. does not teach that a pitch of the plurality of wires on the frame portion is not equal to a pitch of the plurality of wires in the peripheral area. Ha et al. does teach that a pitch of the plurality of wires (210) on the frame portion is not equal to a pitch of the plurality of wires (210) in the peripheral area. (Ha et al. Fig. 1: pitch of wiring 210 is smaller closer to pad terminals 207)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wires of Oh et al. with the pitch taught by Ha et al. because a closer arrangement would allow the bend radius to be reduced and permit a higher package density (Ha et al. paragraph 98).
Regarding claim 20, Oh et al. in view of Han et al. as applied to claim 6 above teaches the electronic device of claim 6, wherein when the plurality of wires (210) are closer the extension portion (207), a pitch is smaller. (Ha et al. Fig. 1: pitch of wiring 210 is smaller closer to pad terminals 207)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Aruga (US 2002/0117669 A1), hereinafter referred to as Aruga.
Regarding claim 7, Oh et al. teaches the electronic device according to claim 1 but does not teach that, in the peripheral area, a pitch between the plurality of wires ranges from 3µm to 40µm. Aruga teaches that the pitch between the wires is a result effective variable (Aruga paragraph 48: large numbers of wires can be accommodated easily on smaller packages when pitch is reduced).
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable may be characterized as routine experimentation. Further, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Therefore, in view of Aruga, reducing pitch size was known as a predictable solution to the design need for higher density electronic packages and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the pitch size to achieve higher package density.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Degner et al. (US 2014/0042406 A1), hereinafter referred to as Degner et al.
Regarding claim 10, Oh et al. teaches the electronic device of claim 1 (see above), further comprising a circuit board 380, wherein the plurality of wires are disposed between the circuit board and the flexible substrate, but does not teach that the circuit board is electrically connected to the plurality of wires through a conductive adhesive. (Oh et al. Fig. Wires 51 are mounted on surface 64 of flexible substrate in the bend region (56) Circuit board 60 is mounted on the same side through a conductive adhesive (Paragraph 56) Result is that circuit board is attached to the wires and wires are between circuit board and flexible substrate)
Degner et al. teaches that the circuit board is electrically connected to the plurality of wires through a conductive adhesive. (Degner et al. paragraph 55: circuit board 62 is coupled to conductive traces on the flexible circuit board in bend region 56; paragraph 56: electrical and mechanical connection may be achieved via a conductive adhesive)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the circuit board of Oh et al. with the conductive adhesive of Degner et al. because adhesive films promote filling of surface imperfections (Degner et al. paragraph 107). 
Further, one of ordinary skill in the art would have known that conductive adhesives are well known for their filling of surface imperfections, desirable in establishing low-resistance electrical connections. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive adhesive for the electrical connection, for the purpose of establishing a low-resistance connection, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 19, Oh et al. in view of Degner et al. as applied to claim 10 above teaches the electronic device of claim 10, wherein after the wires and the circuit board are bonded, the circuit board is folded to a back side of the base (Oh et al. paragraph 96: the driving unit 370 and the circuit board 380, which may be electrically connected to the driving unit 370, may be folded to the rear side 326 of the flexible display panel 310)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847